Order insofar as it affirmed the decree of the Surrogate’s Court, Queens County, entered October 10, 1966, affirmed, with costs to all parties appearing separately and filing separate briefs payable out of the estate. Appeals from so much of the order as modified the decree of the Surrogate’s Court, Queens County, entered May 3, 1967, dismissed, without costs, upon the ground that the order does not finally determine the proceeding within the meaning of the Constitution. No opinion.
Concur: Chief Judge Ftjld and Judges Burke, Bergan, Keating, Bkeitel and Jasen. Taking no part: Judge Soileppi.